Citation Nr: 0909722	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-18 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

The Veteran served on active duty from August 1967 to April 
1970.  Service in Vietnam is indicated by the evidence of 
record.

On December 23, 1998, the Veteran filed a claim of 
entitlement to service connection for PTSD.  In a January 
2001 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating therefor, effective 
December 23, 1998.  In June 2001, the Veteran through counsel 
disagreed with the assigned disability rating and also filed 
a claim of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).

In a May 2002 rating decision, the RO increased the rating 
for PTSD to 70 percent, again effective December 23, 1998; 
and awarded TDIU, effective as of November 1, 2000.  In April 
2003, the Veteran indicated disagreement with the 70 percent 
rating for PTSD, and with the November 1, 2000 effective date 
for the award of TDIU compensation.  He was thereafter 
furnished, in April 2004, with a statement of the case (SOC) 
that pertained only to the claim of entitlement to an earlier 
effective date for the award of TDIU.  He perfected his 
appeal as to both issues by submitting a substantive appeal 
in May 2004.

In January 2006, the Board, inter alia, remanded the issue of 
entitlement to an initial evaluation in excess of 70 percent 
for service-connected PTSD to the RO for preparation of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) [holding 
that where a notice of disagreement is filed, but a SOC has 
not been issued, the Board must remand the claim so that a 
SOC may be issued].  The RO did so in April 2006, and the 
Veteran perfected an appeal as to that issue by filing 
another VA Form 9 in June 2006.

Issues not on appeal

In the January 2006 decision, the Board denied the Veteran's 
claim for entitlement to an effective date earlier than 
November 1, 2000 for the award of TDIU compensation.  To the 
Board's knowledge, the Veteran has not taken any subsequent 
steps to appeal that issue to the United States Court of 
Appeals for Veterans Claims (Court).  That issue is not 
presently before the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by difficulty touching 
people in a physically vulnerable position, difficulty 
concentrating and isolation; there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in 
excess of 70 percent for service-connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

As was noted in the Introduction, the Board's September 2007 
remand required VA to send the Veteran a SOC concerning the 
issue of entitlement to an initial evaluation in excess of 70 
percent for service-connected PTSD pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the SOC had been 
provided, the agency of original jurisdiction was then to 
readjudicate the claim.

The record contains an April 2006 SOC as required by 
Manlincon and the Veteran subsequently perfected an appeal by 
filing the aforementioned June 2006 VA Form 9.  The record 
also contains a December 2008 SSOC in which the VA Appeals 
Management Center (AMC) readjudicated the claim.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 20, 2004.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Board notes that the February 2004 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters dated December 4, 2006 and February 5, 
2009, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2006 and 
February 2009 letters instructed the Veteran that two factors 
were relevant in determining effective dates of increased 
rating claims:  when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule or other applicable 
standards."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Moreover, the Veteran is represented by an attorney, who is 
undoubtedly aware of what is required of the appellant and 
VA.   See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[holding that an appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with several VA examinations.  

As will be further discussed below, the claims folder 
reflects that the Veteran has been awarded benefits from the 
Social Security Administration (SSA).  The RO has obtained 
the Veteran's SSA records and they have been associated with 
the claims folder.  

As will be discussed in detail as part of the Board's 
analysis below, the Veteran through counsel appears to ask 
for a remand to obtain a medical opinion.  
The Board finds the medical evidence now of record to be 
adequate for rating purposes, and declines to again remand 
the case.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).

Analysis

The Veteran is seeking a disability rating in excess of the 
currently assigned 70 percent for PTSD.  In particular, he 
seeks a 100 percent rating from December 23, 1999 [the date 
of service connection] to October 31, 2000 [he has been in 
receipt of TDIU as of November 1, 2000].

Schedular rating

The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 100 percent 
disability rating have been met or approximated.

There is no evidence of gross impairment to thought processes 
and communication.  Specifically, a November 1998 VA mental 
health neuropsychological evaluation reflects that "[The 
Veteran] obtained an estimated intelligence quotient in the 
High Average range of intellectual functioning.  Abstract 
problem solving ability was significantly above average (88th 
percentile of his age group).  On trials B, which is quite 
sensitive of overall cognitive functioning, his performance 
was within normal limits."  See a November 1998 VA mental 
health neuropsychological evaluation.  Moreover, a June 1999 
VA examiner indicated the Veteran's "Intelligence is 
estimated to be average as judged by education, fund of 
knowledge and vocabulary"  See a June 1999 VA compensation 
and pension (C & P ) examination report.  Further, a December 
2000 VA C & P examination report reflects that the Veteran 
responded " . . . questions in a relevant logical and goal- 
directed manner, revealing no impairment of thought process 
or communication.  The Board further notes that an April 2002 
VA C & P examination report is negative for any evidence of 
impairment of thought processes and communication.  The Board 
additionally notes that a May 2002 VA psychiatry progress 
note reflects that the Veteran reported that he was taking 
classes and " . . . making A's and B's" in an attempt to 
obtain a biology degree as part of a vocational 
rehabilitation program.  See a May 2002 VA psychiatry 
progress note.  The Board finally notes that the medical 
evidence of record is negative for any reports of impairment 
or deficits in the Veteran's communication.  

Based on this evidence, the Board finds there is no 
indication of gross impairment to thought processes and/or 
communication.

There is also no evidence of persistent delusions or 
hallucinations.  Specifically, VA C & P examination reports 
from June 1999, December 2000 and April 2002 all reflect that 
the Veteran denied delusions and hallucinations.  See  June 
1999, December 2000 and April 2002 VA C & P examination 
reports.  

The Board further notes that the medical evidence of record 
is negative for grossly inappropriate behavior.  No 
inappropriate behavior was noted in the June 1999, December 
2000 or April 2002 VA C & P examination reports.  

Nor is there a persistent danger of the Veteran hurting 
himself or others.  The Board notes that the medical evidence 
of record notes that the Veteran has reported suicidal 
ideation with no active plans or intent.  See a May 1999 VA 
mental health psychology note, September 1999 VA 
psychological evaluation and clinical interview and April 
2002 VA C & P examination report.  However, the Board notes 
that the reports of June 1999 and December 2000 VA C & P 
examination reflect that the Veteran denied suicidal or 
homicidal ideas.  See June 1999 and December 2000 VA C & P 
examination reports.  The Board also notes that the April 
2002 VA C & P examination report reflects that the Veteran 
experienced an episode of "road rage" which led to a fist 
fight and subsequent arrest.  See the April 2002 VA C & P 
examination report.  However, while this occurrence reflects 
the Veteran's irritability and anger issues, the Board finds 
that the event is isolated and thus not "persistent" under 
the meaning of the rating criteria.  Accordingly, persistent 
danger of hurting self or others has not been demonstrated.  

The medical evidence of record is also negative for evidence 
of intermittent inability to perform activities of daily 
living including maintenance of personal hygiene.  
Specifically, the June 1999, December 2000 and April 2002 VA 
C & P examination reports all note that the Veteran was 
"clean shaven" and describe the Veteran as "casually 
attired", "well groomed" and "neat and clean", 
respectively.  None of the VA examination reports note any 
deficits concerning the Veteran's hygiene.  See the June 
1999, December 2000 and April 2002 VA C & P examination 
reports.   

The Board additionally observes that the medical evidence of 
record does not demonstrate disorientation of time and place.  
The Board notes that October 1999 VA mental health psychology 
progress note reflects that the Veteran demonstrated a 
"disturbance in time sense" when he reported a 
"dissociate- type experience".  See an October 1999 VA 
mental health psychology progress note.  In essence the 
Veteran reported that he was sitting in a chair, " . . . but 
mentally got up and headed for the door, frustrated that he 
couldn't get his body to follow."  See a September 1999 VA 
mental health psychology progress note.  However, the Board 
notes that the Veteran's report of his "dissociate- type 
experience" was subjective in nature.  While the Board notes 
that the VA psychologist framed this instance as a 
"disturbance in time sense", the event does not demonstrate 
that the Veteran was unaware of the day, month, year or 
place.  Further, the Veteran has been found to be alert and 
oriented at all times, including all VA C & P examinations 
and numerous outpatient reports.  

Memory loss for names of close relatives, the Veteran's own 
name and the like is also not demonstrated in the record.  
The Board observes an October 1999 VA mental health 
psychology progress note which reflects that the Veteran 
evidences "disturbances in memory."  See an October 1999 VA 
mental health progress note.  However, this treatment record 
is greatly outweighed by the evidence that the Veteran's long 
and short term memory is largely intact.  Specifically, the 
June 1999, December 2000 and April 2002 VA C & P examination 
reports all note that "[The Veteran's] memory for recent and 
remote events is intact as evidenced by his recollection of 
his past history and current events."  See the June 1999, 
December 2000 and April 2002 VA C & P examination reports.  
Accordingly, memory loss for names of close relatives, the 
Veteran's own name.  

Although a GAF score alone is not a basis for assigning a 
disability rating, the Veteran's lowest assigned GAF scores 
(40-50) are consistent with findings of moderate to severe 
symptoms such as difficulty adapting to stressful 
circumstances including work or a worklike setting and 
serious impairment in social and occupational functioning 
(e.g., no friends, unable to keep a job).  The Veteran's 
assigned GAF scores appear to be congruent with the assigned 
70 percent disability rating.  Lower GAF scores, above would 
be indicate of total social and industrial impairment, have 
not been assigned.  Overall, the Veteran's GAF scores do not 
appear to be consistent with total disruption social 
functioning and personal care contemplated in the schedular 
criteria for a 100 percent disability rating. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his attorney have pointed to no such pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied.  

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found; a 
practice known as "staged ratings."  See Fenderson, supra.

In this case, the Veteran has been awarded a 70 percent 
disability rating for his service-connected PTSD, effective 
December 23, 1998.  He was awarded TDIU from November 1, 
2000.  In essence, the Veteran's representative asserts that 
the Veteran is entitled to a 100 percent disability rating 
for his service-connected PTSD from December 23, 1998, the 
date of service connection, and November 1, 2000, the 
effective date of the award of TDIU.  See the June 2006 
representative's statement in lieu of a VA Form 9.  

In particular, the Veteran's representative asserts that:  
(1) VA failed to properly develop facts pertinent to the 
Veteran's "earning capacity" in determining if the 
Veteran's self-employment constituted a "substantial gainful 
occupation" between December 23, 1998 and November 1, 2000; 
(2) VA lacked evidence for the time period between December 
23, 1998 and November 1, 2000 to assign a sufficient 
disability rating, and thus, the Board should remand the 
appeal to obtain a medical opinion as to the Veteran's 
earning capacity between December 23, 1998 and November 1, 
2000 and (3) VA "guessed" what the appropriate rating to 
assign to the Veteran's service- connected PTSD between 
December 23, 1998 and November 1, 2000.  The Board will 
address these assertions in turn.

Concerning the first assertion of the Veteran's 
representative, that VA failed to properly develop facts 
pertinent to the Veteran's "earning capacity" in 
determining if the Veteran's self-employment constituted a 
"substantial gainful occupation" between December 23, 1998 
and November 1, 2000, the Veteran's representative is 
utilizing an incorrect standard.  The standard asserted by 
the Veteran's representative is the standard for TDIU under 
38 C.F.R. § 4.16(a) (2008).  
As was noted in the Introduction, the Board disposed of the 
Veteran's claim for an earlier effective date for TDIU in its 
previous decision.  That matter has been settled.

The proper standard in determining if a 100 percent 
disability rating for service- connected PTSD may be assigned 
is whether the Veteran's PTSD symptomatology resulted in 
"total occupational impairment".  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  This has been discussed by the 
Board above.  The Board is denying a 100 percent rating 
because total occupational impairment is not demonstrated.  

Tax records submitted in conjunction with the Veteran's SSA 
claim show that the Veteran's chiropractic business produced 
a net loss in 1998, 1999 and 2000.  However, while the 
Veteran's self employment may have resulted in a net loss 
because his income was less than the costs of operating his 
own business, the same records show that the Veteran was 
manifestly able to work at an occupation.  The Veteran's 
attorney confuses lack of financial success with occupational 
impairment.  The Board points out that numerous individuals 
experience lack of financial success; this hardly means that 
they are mentally ill.      

It appears to be undisputed that the Veteran worked as a 
chiropractor and brought in income until October 2000.  This 
is evidence that his PTSD symptomatology did not result in 
"total occupational impairment".  This evidence, coupled 
with medical reports discussed above, leads the Board to 
conclude that the Veteran's PTSD symptomatology is adequately 
compensated by the 70 percent disability rating which has 
been assigned for the entire period on appeal, to include 
between December 23, 1998 and November 1, 2000.  The argument 
proposed by the Veteran's representative asserts the wrong 
standard, and thus lacks merit.  

Concerning the second assertion of the Veteran's 
representative, that VA lacked evidence for the time period 
between December 23, 1998 and November 1, 2000 to assign a 
sufficient disability rating, as discussed at length above, 
the record is far from void of evidence concerning the 
Veteran's PTSD symptomatology between December 23, 1998 and 
November 1, 2000.  Specifically, a November 1998 VA mental 
health neuropsychological evaluation reflects that "[The 
Veteran] obtained an estimated intelligence quotient in the 
High Average range of intellectual functioning.  Abstract 
problem solving ability was significantly above average (88th 
percentile of his age group).  On trials B, which is quite 
sensitive of overall cognitive functioning, his performance 
was within normal limits."  See a November 1998 VA mental 
health neuropsychological evaluation.  Moreover, a June 1999 
VA examiner indicated the Veteran's "Intelligence is 
estimated to be average as judged by education, fund of 
knowledge and vocabulary."  See a June 1999 VA compensation 
and pension (C & P) examination report.  

The Board notes that the medical evidence of record prior to 
November 1, 2000 is also negative for any reports of 
impairment or deficits in the Veteran's communication.  Based 
on this evidence, the Board finds there is no indication of 
gross impairment to thought processes and/or communication 
prior to November 1, 2000.

There is also no evidence of persistent delusions or 
hallucinations prior to November 1, 2000.  Specifically, the 
June 1999 VA C & P examination reports reflects that the 
Veteran denied delusions and hallucinations.  

The Board further notes that the medical evidence of record 
is negative for grossly inappropriate behavior prior to 
November 1, 2000.  No inappropriate behavior was noted in the 
June 1999 VA C & P examination report.

Nor is there evidence of a persistent danger of the Veteran 
hurting himself or others prior to November 1, 2000.  The 
Board notes that the medical evidence of record indicates 
that the Veteran reported suicidal ideation with no active 
plans or intent.  See a May 1999 VA mental health psychology 
note, September 1999 VA psychological evaluation and clinical 
interview.  However, the Board notes that the reports of June 
1999 VA C & P examination reflects that the Veteran denied 
suicidal or homicidal ideas.  See the June 1999 VA C & P 
examination report.  Accordingly, persistent danger of 
hurting self or others has not been demonstrated prior to 
November 1, 2000.  

The medical evidence of record is also negative for evidence 
of intermittent inability to perform activities of daily 
living including maintenance of personal hygiene prior to 
November 1, 2000.  Specifically, the June 1999VA C & P 
examination report notes that the Veteran was "clean 
shaven" and describes the Veteran as "casually attired", 
"well groomed" and "neat and clean" and is negative for 
any deficits concerning the Veteran's hygiene.  See the June 
1999
VA C & P examination report.   

The Board additionally observes that the medical evidence of 
record prior to November 1, 2000 does not demonstrate 
disorientation of time and place.  Further, the Veteran has 
been found to be alert and oriented in all VA treatment 
records prior to November 1, 2000, including during the June 
1999 VA C & P examination and numerous outpatient treatments.  

Memory loss for names of close relatives, the Veteran's own 
name and the like is also not demonstrated in the record 
prior to November 1, 2000.  An October 1999 VA mental health 
progress note reflects that the Veteran evidenced 
"disturbances in memory."  This report, however, does not 
suggest profound memory loss such as for one's own name.  In 
addition, the finding contained in this treatment record is 
outweighed by contemporaneous evidence that the Veteran's 
long and short term memory was largely intact.  Specifically, 
a June 1999 VA C & P examination report notes that "[The 
Veteran's] memory for recent and remote events is intact as 
evidenced by his recollection of his past history and current 
events."  VA C & P examination report.    

Concerning the Veteran's GAF scores assigned prior to 
November 1, 2000, the Board notes that, in addition to the 
GAF score of 40 assigned to the Veteran during the June 1999 
VA C & P examination, the Veteran was assigned the following 
GAF scores during VA psychotherapy treatments:  45 on 
September 23, 1999; 45 on January 6, 2000; 70 on April 6, 
2000; 60 on July 28, 2000; and 50 on October 10, 2000.  These 
GAF appear to be congruent with the assigned 70 percent 
disability rating.

In light of above, the Board notes that the Veteran's claims 
folder contains competent medical evidence sufficient to 
assign a 70 percent disability rating for the Veteran's 
service- connected PTSD between December 23, 1998 and 
November 1, 2000.  Further, the competent medical evidence 
does not reflect that the severity of the Veteran's PTSD 
symptomatology is such to warrant a 100 percent disability 
rating between December 23, 1999 and November 1, 2000.  

Concerning the third assertion made by the Veteran's 
representative, that VA "guessed" the rating, as discussed 
above there is adequate evidence of record for a decision to 
be made.  This argument is meritless.

It appears that the Veteran's attorney asserts that a 
"retrospective" medical opinion is required to determine 
whether or not the Veteran's service-connected PTSD was of 
sufficient severity during the period between December 23, 
1998 and November 1, 2000 to warrant the assignment of a 100 
percent rating.  However, as explained above the Board finds 
that there is ample evidence now of record to answer this 
question.  As the Court has stated, VA's "duty to assist is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support the claim."  See Gobber v. Derwinski, 2 
Vet.App. 470, 472 (1992); see also Counts v. Brown, 6 
Vet.App. 473, 478-79 (1994).  The Veteran was free to obtain 
such evidence and submit it to VA.  He did not do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

The lengthy history of this issue has been set forth above.  
Remanding at this juncture would accomplish nothing except to 
further delay resolution of this case, which is now a decade 
old.  As the Court stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim." The Board agrees with the stated 
goals of the Court and does not believe that another remand 
would be in the best interest of anyone.  Indeed, a remand 
under such circumstances would be a useless expenditure of 
scare VA medical and adjudicative resources, and would 
perpetuate "the hamster-wheel reputation of veterans law".  
See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, 
J., dissenting). 

In short, the medical evidence of record, discussed above, 
supports the proposition that the Veteran's service-connected 
PTSD has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings or other evidence which 
would allow for the assignment of a different disability 
rating at any time during the period of time here under 
consideration.  

Based on the record, the Board finds that the 70 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, December 23, 1998.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's PTSD such as to render the Veteran's 
disability exceptional or unusual.  It appears that the 
Veteran has not been hospitalized for PTSD.  
  
The Veteran has been unemployed since November 1, 2000.  He 
asserts that his unemployment is due, in part, to his 
service-connected PTSD.  This has been recognized by VA via 
the assignment of TDIU as of that date.  As was noted 
previously, the Board denied the Veteran's claim of 
entitlement to an earlier effective date for TDIU in January 
2006.  Prior to that time, the Veteran was self employed.  
This has been addressed in the Board's Fenderson discussion 
above. 

The Veteran's PTSD evidently manifests in an unusual fashion, 
as he has a particularly difficult time touching people that 
are in a physically vulnerable position.  See a March 1999 VA 
psychotherapy treatment record.  This unusual manifestation 
of PTSD is compounded by the Veteran's former employment as a 
chiropractor, a job that is unusual in nature as it 
inherently requires him to touch people that are in a 
physically vulnerable position.  The Board notes, however, 
that the April 2002 VA C & P examination report reflects the 
Veteran's report that he " . . . gave up chiropractor [sic] 
because he has trouble getting along with people and because 
his peripheral neuropathy was worsening."  See the April 
2002 VA C & P examination report.  The Board notes that the 
Veteran's peripheral neuropathy is not service-connected.  
There is no specific evidence in the record that the 
Veteran's PTSD caused a marked interference with employment, 
over and above that which is contemplated in the 70 percent 
disability rating, prior to November 1, 2000.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The Veteran's representative has asserted that the Veteran's 
PTSD caused impairment of the Veteran's earning capacity.  
This is not in dispute.  As noted above, tax records show 
that the Veteran's chiropractic business produced a net loss 
in 1998, 1999 and 2000.  However, those tax records also 
reflect that the Veteran was able to work.  Significant 
occupational impairment has in fact been considered in 
assigning the 70 percent schedular rating which is now in 
effect.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected PTSD presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2008).  Therefore, referral of this 
case to appropriate VA officials for consideration of the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 70 percent for 
his PTSD.  The claim is therefore denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for service- connected PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


